                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone:     (702) 634-5000
                                                            5    Facsimile:     (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York, as Trustee for the
                                                            8    Certificateholders CWALT, Inc., Alternative
                                                                 Loan Trust 2006-OC7, Mortgage Pass-Through
                                                            9    Certificates
                                                            10
                                                                                              UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                     DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON fka                      Case No. 2:18-cv-00363-RFB-VCF
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                            14   FOR THE CERTIFICATEHOLDER CWALT,
                                                                 INC., ALTERNATIVE LOAN TRUST 2006-                   STIPULATION         AND ORDER FOR
                                                            15   OC7,    MORTGAGE     PASS-THROUGH                    EXTENSION OF        TIME TO FILE REPLY
                                                                 CERTIFICATES,                                        IN SUPPORT           OF      PLAINTIFF'S
                                                            16                                                        EMERGENCY            MOTION     FOR   A
                                                                                              Plaintiff,              PROTECTIVE          ORDER TO LIMIT
                                                            17   vs.                                                  DEFENDANT'S         30(b)(6) DEPOSITION
                                                                                                                      TOPICS
                                                            18   SFR INVESTMENTS POOL 1, LLC,
                                                                                                                      (FIRST REQUEST)
                                                            19                                Defendants.
                                                            20
                                                                          Plaintiff, The Bank of New York Mellon fka The Bank of New York, as Trustee for the
                                                            21
                                                                 Certificateholders CWALT, Inc., Alternative Loan Trust 2006-OC7, Mortgage Pass-Through
                                                            22
                                                                 Certificates (Plaintiff), and Defendant, SFR Investments Pool 1, LLC (Defendant), hereby stipulate
                                                            23
                                                                 and agree that Plaintiff shall up to and including October 12, 2018, to file its reply in support of
                                                            24

                                                            25   motion for a protective order to limit defendant's 30(b)(6) deposition topics, which was due on

                                                            26   October 9, 2018, pursuant to ECF No. 25. The motion was filed on September 18, 2018, and the
                                                            27   response was filed on October 2, 2018.
                                                            28

                                                                 46652956;1
                                                                              This is the parties' first request for an extension of this deadline, and is not intended to cause
                                                            1

                                                            2    any delay or prejudice to any party.

                                                            3             DATED this 11th day of October, 2018.

                                                            4
                                                                 AKERMAN LLP                                                 KIM GILBERT EBRON
                                                            5
                                                                 /s/__Jamie K. Combs__________________                       /s/ Diana S. Ebron___________________
                                                            6
                                                                 DARREN T. BRENNER, ESQ.                                     DIANA S. EBRON, ESQ.
                                                            7    Nevada Bar No. 8386                                         Nevada Bar No. 10580
                                                                 JAMIE K. COMBS, ESQ.                                        JACQUELINE A. GILBERT, ESQ.
                                                            8    Nevada Bar No. 13088                                        Nevada Bar No. 10593
                                                                 1635 Village Center Circle, Suite 200                       KAREN L. HANKS, ESQ.
                                                            9    Las Vegas, NV 89134                                         Nevada Bar No. 9578
                                                            10                                                               7625 Dean Martin Drive, Suite 110
                                                                                                                             Las Vegas, Nevada 89139
                                                                 Attorneys for The Bank of New York Mellon
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   fka The Bank of New York, as Trustee for the Attorneys for SFR Investments Pool 1, LLC
                                                                 Certificateholders CWALT, Inc., Alternative
                      LAS VEGAS, NEVADA 89134




                                                            12   Loan Trust 2006-OC7, Mortgage Pass-Through
AKERMAN LLP




                                                                 Certificates
                                                            13

                                                            14

                                                            15

                                                            16
                                                                                                                     ORDER
                                                            17
                                                                          IT IS SO ORDERED:
                                                            18
                                                                                                            _________________________________________
                                                            19
                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                            20
                                                                                                                      10-12-2018
                                                            21                                              DATED: _________________________________

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                        2
                                                                 46652956;1
